Stolz, Judge.
The issue in this workmen’s compensation appeal is a question of fact which has been determined adversely to the claimant by the administrative law judge, whose award was adopted by the full board, affirmed by the superior court, and, being supported by evidence, will not be disturbed on appeal. Code § 114-710; Phillips v. Royal Indem. Co., 93 Ga. App. 263, 265 (91 SE2d 304).

Judgment affirmed.


Bell, C. J., and Clark, J., concur.

Jack Dorsey, for appellant.
Brackett, Arnall & Stephens, H. P. Arnall, H. A. Stephens, Jr., for appellee.